COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION TO REINSTATE APPEAL

Appellate case name:       Metropolitan Transit Authority of Harris County v. Adan Garza

Appellate case number:     01-18-00408-CV

Trial court case number: 2017-23090

Trial court:               80th District Court of Harris County

Date motion filed:         July 17, 2013

Party filing motion:       Appellant


      It is ordered that the motion to reinstate is granted. We withdraw our opinion and
judgment and reinstate this case on the Court’s active docket.
        We further ORDER appellant to provide written evidence from the court reporter
showing that it has paid the complete reporter’s fee within 15 days of the date of this order, or
the Court will consider and decide only those issues or points that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c). No extensions of time for providing proof of payment
for the reporter’s record will be granted.


Judge’s signature: /s/ Sherry Radack
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.


Date: September 6, 2018